ALLREAD, J.
We are of the opinion that the judge hearing the case was justified in finding the plaintiff in error guilty and in finding that the punishment was unreasonable and unjustified. Counsel for the plaintiff in error attached an affidavit by the complainant to the brief. This affidavit is, however, no part of the record and can not be considered. The sentence of the court-was that the defendant below pay a fine of $100.00 and costs, and be committed to the Workhouse for a period of six months. We can not resist the conclusion that the sentence so imposed is not irregular or excessive. The judgment is,' therefore, affirmed.
HORNBECK and KUNKLE, JJ, concur.